                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY A. MILLER,
    Plaintiff,

         v.                                            CIVIL ACTION NO. 20-CV-0612

C.A.D.E.S., CillLDREN &
ADULT DISABILITY
EDUCATIONAL SERVICES, et al,
      Defendants.

                                         MEMORANDUM

PRATTER,J.                                                                  FEBRUARY 25, 2020

         Plaintiff Gregory A. Miller, a prisoner incarcerated at SCI Phoenix brings this civil

action, pursuant to 42 U.S.C. § 1983, against CADES/Children and Adult Disability Education

Services ("CADES"), an unnamed defendant (identified in the Complaint as the Residential

Program Director of CADES), Zak:ia Wootson-Scott, and Jane Doe. Mr. Miller seeks leave to

proceed in forma pauperis. For the following reasons, the Court will grant Mr. Miller leave to

proceed in forma pauperis and dismiss his Complaint with prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.       FACTUAL ALLEGATIONS

         The Complaint brought by Mr. Miller seeks to constitutional claims pursuant to 42

U.S.C. § 1983 against the Defendants in their official and individual capacities. Mr. Miller avers

that on September 28, 2012, a caregiver - who was employed by CADES - abused his daughter,

Diane Flamer, by pulling her arm and hitting her in the head. (ECF No. 2 at 5.) 1 Mr. Miller

avers that four months after the incident, Ms. Flamer had to undergo brain surgery. (Id) By


1
    The Court adopts the pagination assigned to the Complaint by the CM/ECF system.
                                                  1
January 2013, as a result of the abuse inflicted, Mr. Miller contends that his daughter's seizures

worsened. (Id) Mr. Miller further asserts that in the hours leading up to her death on November

16, 2016, an employee at CADES "failed to make [her] round as prescribed by policy" and no

"checks" had been made on Ms. Flamer's welfare. (Id at 6.) Mr. Miller submits that the

foregoing is "self-evident of wrongful death, medical mal-practice, ... an unmentionable breach

of duty[,]" and "blatant deliberate indifference." (Id) Mr. Miller seeks damages in the amount

of $1.5 million for the untimely loss of his daughter, and for pain and suffering associated with

her death. (Id)

II.     STANDARD OF REVIEW

       The Court will grant Mr. Miller leave to proceed in forma pauperis because it appears

that he is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id Additionally, the Court may

dismiss claims based on an affirmative defense if the affirmative defense is obvious from the

face of the complaint. See Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006); cf Ball v.

Famiglio, 726 F.3d 448,459 (3d Cir. 2013), abrogated on other grounds by, Coleman v.




2
 However, as Mr. Miller is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                 2
Tollefson, 135 S. Ct. 1759, 1763 (2015). As Mr. Miller is proceedingpro se, the Court construes

his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        A. Claims on Behalf of the Estate of Diane Flamer

        Mr. Miller asserts that he is the father of the decedent and represents his daughter's estate

and identifies one of the Plaintiffs in this matter as "In re of: Diane Flamer Estate." (ECF No. 2

at 1, 5, 7.) It appears, therefore, that Mr. Miller is attempting to represent his daughter's estate in

this matter. "Although an individual may represent herself or himself pro se, a non-attorney may

not represent other parties in federal court." Murray on behalf ofPurnell v. City ofPhiladelphia,

901 F.3d 169, 170 (3d Cir. 2018); see also 28 U.S.C. § 1654; Twp. ofLyndhurst, NJ. v.

Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir. 2011) ("[A] plaintiff must assert his or her own

legal interests rather than those of a third party" to have standing to bring a claim (quotations

omitted)); Osei-Afriyie ex rel. Osei-Afriyie v. Med. Coll. ofPa., 937 F.2d 876, 882-83 (3d Cir.

1991) (a pro se litigant who is not an attorney may not pursue claims on behalf of anyone other

than himself).

       The United States Supreme Court in Rowlandv. Cal. Men's Colony, 506 U.S. 194, 201-

02 (1993), reinforced the rule that corporations and other artificial entities may appear in federal

court only through counsel. Accordingly, there is no authority for the proposition that an

executor of an estate who is not an attorney may file suit on behalf of an estate such as this one.

See, e.g., In re Olick, 571 F. App'x 103, 106 (3d Cir. 2014) (citing Rowland, 506 U.S. at 201-02)

(other citation omitted) (finding that a prose trustee may not represent the trust in federal court

because he is not an attorney and without counsel the trust may not appear in federal court);

Caputo v. Forceno, Civ. A. No. 15-1911, 2015 WL 2089401, at *2 (E.D. Pa. May 5, 2015)



                                                  .3
("Federal courts generally will only permit a non-attorney to proceed prose in her capacity as

the administratrix of an estate when she is the sole beneficiary and the estate has no creditors.")).

        Because Mr. Miller has failed to demonstrate that his daughter's estate has no other

beneficiaries or creditors, he may not represent her estate. 3 In Estate of Twardy v. Lakes of

Larchmont CondoAss'n, Civ. A. No. 15-6501, 2016 WL 2901664, at *1 (D.N.J. May 18, 2016)

(pro se plaintiff purporting to represent a decedent's estate must demonstrate that the estate has

no other beneficiaries or creditors) (citing Johnson v. Marberry, 549 F. App'x 73, 75 (3d Cir.

2013) (per curiam) (prose litigant could not prosecute claims on behalf of estate/heirs).

       B. Claims on Behalf of Mr. Miller

       "To state a claim under§ 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

In the Complaint, Mr. Miller avers that ''the negligence, wrongful death, medical mal-practice

and blatant deliberate indifference of care-givers" caused the death of his daughter. (ECF No. 2

at 6.) Mr. Miller seeks "$1.5 million in damages for [his] untimely loss of his daughter for the
                          '

pain and suffering associated with her death." (Id.)

       It appears that CADES is a non-profit organization that provides certain services to

people in need of those services. To the extent, therefore, that Mr. Miller is raising claims on his

own behalf, any federal constitutional claims against CADES, Zakia Wootson-Scott, and the

unidentified employees of CADES must be dismissed with prejudice pursuant to§ 1915(e)(2)(B)

because § 1983 claims against these non-state actors are not plausible. Section 1983 requires



3
 Even if Mr. Miller were able to demonstrate that he is the sole beneficiary and there are no
creditors to his daughter's estate, the claims on behalf of the estate would, nonetheless, be
precluded on the basis that none of the defendants are state actors, as discussed more fully below.
                                                 4
that an individual acting under color of state law engaged in the conduct allegedly violative of

the Constitution. 42 U.S.C. § 1983.

        Whether a defendant is acting under color of state law -    i.e., whether the defendant is a

state actor --depends on whether there is "such a close nexus between the State and the

challenged action' that seemingly private behavior may be fairly treated as that of the State

itself." Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal quotations omitted). "To

answer that question, [the Third Circuit has] outlined three broad tests generated by Supreme

Court jurisprudence to determine whether state action exists: (1) whether the private entity has

exercised powers that are traditionally the exclusive prerogative of the state; (2) whether the

private party has acted with the help of or in concert with state officials; and (3) whether the state

has so far insinuated itself into a position of interdependence with the acting party that it must be

recognized as a joint participant in the challenged activity." Kach v. Hose, 589 F.3d 626, 646

(3d Cir. 2009) (internal quotations and alteration omitted). There is no basis alleged in Mr.

Miller's Complaint to determine that CADES or its employees are state actors. Accordingly, the

federal constitutional claims asserted against them must be dismissed with prejudice.

       In any event, Mr. Miller's claims appear to be time-barred. The Court understands Mr.

Miller to be bringing claims pursuant to 42 U.S.C. § 1983 against Defendants for an alleged

incident occurring on September 28, 2012 (ECF No. 2 at 5, 7), which he avers resulted in his

daughter's untimely death on November 16, 2016. (Id. at 6-7, 17.) The timeliness of a § 1983

claim is governed by the limitations period applicable to personal injury actions of the state

where the cause of action arose. Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). The

Pennsylvania statute of limitations for a personal injury action is two years. Id. at 634 (citing 42

Pa. Cons. Stat.§ 5524(2)). The limitations period began to run when Mr. Miller" knew or



                                                  5
should have known of the injury upon which [his] action is based." Sameric Corp. v. City of

Phi/a., 142 F.3d 582, 599 (3d Cir. 1998).

        Here, it is apparent from the Complaint and attached exhibits that Mr. Miller was aware

of the treatment of his daughter in 2012. He also knew or should have known of his daughter's

death in 2016. He did not file his Complaint until 2020, so it is apparent from the face of the

Complaint that his claims are time-barred. Hence, dismissal with prejudice is also appropriate

for this reason as well.

        Because the Court has dismissed Mr. Miller's federal claims, the Court will not exercise

supplemental jurisdiction over any state law claims. Accordingly, the only independent basis for

jurisdiction over any such claims is 28 U.S.C. § 1332(a), which grants a district court jurisdiction

over a case in which ''the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between ... citizens of different States."

        Section 1332(a) requires "'complete diversity between all plaintiffs and all defendants,'

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, 'no plaintiff [may] be a citizen of the same state as any

defendant."' Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 419 (3d Cir. 2010) (internal footnotes omitted)). Because the parties to this suit

are not diverse, Mr. Miller's state law claims against the Defendants will be dismissed without

prejudice.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Mr. Miller leave to proceed informa

pauperis and dismiss his Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The federal



                                                  6
claims will be dismissed with prejudice for failure to state a claim upon which relief may be

granted, and his state law claims will be dismissed for lack of subject matter jurisdiction. Mr.

Miller will not be permitted to file an amended complaint because the Court concludes that

amendment would be futile. An appropriate Order follows.

                                                          OURT:


                                                                  ~




                                                 7
